Citation Nr: 1826708	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-35 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a skin disability

2.  Entitlement to service connection for a skin disability, to include dermatitis (claimed as skin condition).

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus, including as secondary to the Veteran's bilateral hearing loss disability.

5.  Entitlement to service connection for a lower back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. F., Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2017, the Veteran testified under oath at a video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

At the hearing, the Veteran sought clarification of the status of the issues of entitlement to a total disability rating based on individual unemployability (TDIU), as well as entitlement to service connection for bronchiectasis.  The record indicates that the RO denied these issues in a November 2017 rating decision.  Therefore, the period for appeal remains open and they are not before the Board at this time.  

The issues of (1) entitlement to service connection for a skin disability, to include dermatitis (claimed as skin condition) and (2) entitlement to service connection for a lower back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2006 rating decision denied service connection for, inter alia, porphyria cutanea tarda.  The decision became final.

2.  Evidence associated with the claim file since the September 2006 denial is relevant and probative.  

3.  Resolving reasonable doubt in his favor, the Veteran's bilateral hearing loss disability is attributable to service.

4.  Resolving reasonable doubt in his favor, the Veteran's tinnitus is proximately due to, or the result of, his service-connected bilateral hearing loss disability.


CONCLUSION OF LAW

1.  The September 2006 rating decision denying service connection for porphyria cutanea tarda is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received and the claim for service connection for a skin disability is reopened.  38 U.S.C. §§ 5103, 5103A, 5108 (2012); 38 C.F.R. §§ 3.156 (a) (2017).

3.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this case, the Board is reopening the claim for a skin disability and granting entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed as to these issues.

New and Material Evidence

In September 2006, the RO denied the Veteran's claim for service connection for, inter alia, porphyria cutanea tarda and the decision became final.  The RO indicated that there was no evidence of a diagnosis in service or within one-year after service. 

The September 2006 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board has made a careful review of the record, and concludes that since the prior denial, material evidence has been associated with the file, affording sufficient grounds to reopen the Veteran's claim.  Specifically, the Board points to VA treatment records from November 2012, which indicate that the Veteran has a diagnosis of dermatitis or eczema dating back to September 1967, or within service.  There is now evidence of a diagnosis of a skin disability in service which if presumed correct could substantiate the Veteran's claim.  As such, this cures an evidentiary defect which existed at the time of the prior denial and the Board will reopen the issue of entitlement to service connection for a skin disability.

As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for a skin disability, is reopened and in this regard, the Veteran's appeal is granted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

Service Connection

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  After a review of the claim file and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for both claimed disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused, or (b) aggravated by the service connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. 

When a Veteran has engaged in combat with enemy forces, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  See 38 U.S.C. § 1154 (b).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304 (d).

A. Bilateral Hearing Loss Disability

Here, the Veteran contends that his bilateral hearing loss disability is related to noise exposure in service.  At the outset, the Board notes that in-service noise exposure is conceded.  The Veteran's MOS was Rifleman and he served in the Republic of Vietnam.  He was also awarded a Combat Action Ribbon.  The Board finds this to be conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008). 

Furthermore, the record shows that the Veteran currently has a bilateral hearing loss disability for VA purposes.  See VA Examination, April 2012.  Therefore, the remaining question is whether the currently diagnosed bilateral hearing loss disability is related to service. 

The Veteran submitted March 2014 correspondence from a private physician, which states that the Veteran's pattern of hearing loss is consistent with noise exposure and could certainly be related the Veteran's service in the military while in Vietnam based on his MOS as a rifleman.  The examiner noted that there was a pre-induction physical in January 1967, which showed normal hearing with an audiometric screening.  The examiner stated that he did not have a discharge physical for review, but both induction and discharge physicals in that area were sometimes suspect.  Sometimes the discharge hearing evaluation consisted of snapping your fingers next to the ear or a whisper test.  In conclusion, the Veteran does have high frequency sensorineural hearing loss which is noise induced and is probably consistent with his military service.

Based on the above, the Board finds that the Veteran's currently diagnosed bilateral hearing loss disability is traceable to military service and service connection for bilateral hearing loss disability is warranted.

The Board acknowledges the April 2012 VA examiner's opinion that the Veteran's bilateral hearing loss disability is not at least as likely as not caused by or a result of an event in military service.  Like the private physician, the examiner stated that the Veteran's pre-induction examination indicated clinically normal hearing sensitivity bilaterally and his separation examination was a whisper test only.  The examiner noted that the whisper test is not a valid measure of hearing sensitivity as it is not standardized and not frequency specific.  The examiner acknowledged that the Veteran reported noise exposure in service, including artillery and explosions, both of which are known to cause acoustic trauma, including hearing loss.  Nevertheless, the examiner indicated that the Veteran states that his hearing loss did not commence until 1991 or 1992, which is well past his service period. 

While the Board acknowledges this opinion, it also points out that the examiner did not indicate evidence of traumatic noise exposure post-service.  Indeed, the Veteran's September 2012 TDIU application shows work in roofing and telemarking and at the June 2017 hearing he stated that he "had office work almost my whole life."

Given the absence of evidence of post-service noise exposure, the Board is left with a record which shows the Veteran was a combat veteran who was exposed to noise while in service and who currently has a bilateral hearing loss disability which cannot be conclusively disassociated from his noise exposure in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss disability is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Tinnitus

In addition, the Board finds that entitlement to service connection for tinnitus is warranted.  At the June 2017 hearing, the Veteran indicated that he has had constant ringing in his ears intermittently since service in Vietnam.  

The Veteran is competent to report that he has experienced tinnitus since service; a veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1995); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Here, the Board finds that the Veteran is competent to report noise exposure and ringing in the ears.  Moreover, as noted above, the Veteran's MOS was a rifleman and he is a combat veteran.  

The March 2014 private opinion states that the Veteran's hearing loss is certainly the etiology of the Veteran's bilateral tinnitus.  In addition, the April 2012 VA examiner stated that the Veteran's tinnitus is at least as likely as not a symptom associated with the Veteran's hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  Accordingly, the Board finds sufficient evidence that the Veteran's tinnitus is proximately due to, or the result of, his now service-connected bilateral hearing loss disability.   See e.g. 38 C.F.R. § 3.310 (a).  

Accordingly, when resolving all doubt in the Veteran's favor, service connection for tinnitus is granted.







ORDER

The application to reopen the claim for service connection for a skin disability is granted.

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is needed prior to final adjudication of the remaining issues on appeal.  First, the Board finds that further attempts must be made to ensure that all needed records have been associated with the file.  Specifically, the Veteran indicates, in correspondence received in September 2017, that he believes that there are still outstanding service treatment records.  The Board will remand to obtain these records. 

In addition, the Board finds that new examinations are needed for the issues of entitlement to service connection for a skin disability, as well as entitlement to service connection for a lower back disability.  As discussed above, the Board has reopened the Veteran's claim for service connection for a skin disability.  The Veteran's VA treatment records indicate that he has diagnoses of dermatitis or eczema, hemangiomas, and another miscellaneous growth on his body.  The Veteran describes his disability as one of blistering when he goes out in the sun.  The Board will remand to clarify the Veteran's diagnosis and to obtain an opinion as to whether the Veteran's claimed disability is more likely than not due to service, to include herbicide exposure.

In addition, the Board finds that a new examination is needed for the Veteran's claimed lower back disability.  A November 2012 VA examination indicates that the Veteran has a diagnosed lumbar disc disease.  At the June 2017 hearing, the Veteran testified that he has had symptoms since service, citing an event in which he injured his back when jumping out of a helicopter.  However, the November 2012 examination states that his low back was injured in 1987 pushing a stalled car.  The Board will remand to afford the Veteran a new examination to address a potential nexus between his diagnosed back disability and service.

Accordingly, the appeal is REMANDED for the following action:

1.  After securing any necessary consent forms from the Veteran, the AOJ should obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the issues on appeal.  

In addition, the AOJ should obtain any outstanding service treatment records.  The Board directs attention to the Veteran's statements made in September 2017 correspondence indicating that there may be outstanding records from service at Camp Lejeune.

All efforts to obtain such records should be clearly noted in the claim file.  If records cannot be obtained, this should be noted in writing in the claim file.

2.  Upon completion of the above, schedule the Veteran for the following VA examinations.  The examiner(s) should be provided a copy of the claim file, including this remand, and review of the claim file should be noted in any subsequent report.  A full rationale for any opinion(s) rendered must be provided.

(a)  Schedule the Veteran for a VA examination in order to address the etiology of his claimed skin disability.  The examiner is asked to identify all skin diagnoses contained in the record and for each diagnosis provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.

The examiner is asked to specifically address the Veteran's herbicide exposure while in service, as well as a September 1967 service treatment record that indicates that the Veteran was treated for a rash.

(b)  Schedule the Veteran for a VA examination in order to address the etiology of his claimed lower back disability.  The examiner is asked to identify all lower back diagnoses contained in the record and for each diagnosis provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.

The examiner is asked to specifically address the notation of "abnormal" spine on the Veteran's May 1970 separation service treatment record.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


